              Case 2:20-cv-01205-JAD-NJK Document 7 Filed 06/26/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 American Preparatory Schools, Inc.,                      Case No.: 2:20-cv-01205-JAD-NJK

 4             Plaintiff                               Order Setting Briefing Schedule on Motion
                                                          for Temporary Restraining Order
 5 v.
                                                                        [ECF No. 3]
 6 Nevada Charter Academies; Lee Iglody;
   Jonathan Gardner; Melissa St. Jean; Ernie
 7 Elliott; Candyce Farthing; Rachelle Hulet,

 8             Defendants

 9            Charter-school manager American Preparatory Schools, Inc. (APS) moves for an order

10 temporarily restraining the defendants from (1) failing to honor the management agreement that

11 APS contends exists between it and Nevada Charter Academies and (2) infringing APS’s

12 “American Preparatory Academy” trademark. 1 Although APS’s motion is ripe for determination

13 under this district’s local rules, there is no evidence that any defendant has yet been served with

14 process in this nascent case, let alone a copy of the motion.

15            Accordingly, IT IS HEREBY ORDERED that APS must serve a copy of its motion for

16 temporary restraining order and this scheduling order on each defendant as soon as practicable

17 and must thereafter file proof of that service with the court.

18            IT IS FURTHER ORDERED that any response to the motion for temporary restraining

19 order [ECF No. 3] must be filed by July 6, 2020, and any reply must be filed by July 13, 2020.

20                                                         ___________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
21                                                                                      June 26, 2020

22

23
     1
         ECF No. 3.
